Case 3:18-cv-02199-JPG-RJD Document 9 Filed 12/26/18 Page 1 of 6 Page ID #50




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


JAMES MCADAMS, and                            )
JO ANN MCADAMS,                               )
                                              )
         Plaintiffs,                          )
                                              )
vs.                                           )              Case No. 18-cv-02199-SMY-RJD
                                              )
                                              )
                                              )              Removed from Jersey County, IL
SHINDONG INDUSTRIAL CO. LTD.,                 )              (Case No. 18-L-20)
                                              )
                                              )              JURY TRIAL DEMANDED
         Defendant.                           )

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                          TO PLAINTIFFS’ COMPLAINT

         Comes now, Defendant, Shindong Industrial Co. Ltd. (“Defendant”), by and through its

attorneys, and for its Answer and Affirmative Defenses to Plaintiffs’ Complaint, states as follows:

                             FACTS COMMON TO ALL COUNTS

      1. Defendant admits Plaintiff is an Illinois resident and citizen. Defendant lacks knowledge

or information sufficient to form a belief as to the remaining allegations in Paragraph 1.

      2. Defendant admits Plaintiff is an Illinois resident and citizen. Defendant lacks knowledge

or information sufficient to form a belief as to the remaining allegations in Paragraph 2.

      3. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 3.

      4. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 4.




                                                  1
Case 3:18-cv-02199-JPG-RJD Document 9 Filed 12/26/18 Page 2 of 6 Page ID #51



   5. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 5.

   6. Defendant admits the allegations contained in Paragraph 6.

   7. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 7.

   8. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 8.

   9. Defendant admits that it manufactures a Quick Attach Plate for Kioti tractors. Defendant

lacks knowledge or information sufficient to form a belief as to the remaining allegations in

Paragraph 9.

   10. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 10.

   11. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 11.

   12. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 12.

   13. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 13.

   14. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 14.

   15. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 15.




                                               2
Case 3:18-cv-02199-JPG-RJD Document 9 Filed 12/26/18 Page 3 of 6 Page ID #52



   16. Defendant lacks knowledge or information sufficient to form a belief as to the allegations

in Paragraph 16. Defendant denies that Plaintiff was injured or damaged to the extent alleged.


                                            COUNT I

   1-16. Defendant hereby incorporates by reference as if fully set forth herein, its answers to

Paragraphs 1 through 16.

   17. Defendant denies the allegations contained in Paragraph 17, and each sub-part thereof.

   18. Defendant denies the allegations contained in Paragraph 18.

   19. Defendant denies the allegations contained in Paragraph 19, and further denies that

Plaintiff was injured or damaged to the extent alleged.

                                           COUNT II

   1-16. Defendant hereby incorporates by reference as if fully set forth herein, its answers to

Paragraphs 1 through 16.

   15. Defendant denies the allegations contained in Paragraph 15.

   16. Defendant denies the allegations contained in Paragraph 16, and each sub-part thereof.

   17. Defendant denies the allegations contained in Paragraph 17, and further denies that Plaintiff

was injured or damaged to the extent alleged.

                                           COUNT III

   1-19. Defendant hereby incorporates by reference as if fully set forth herein, its answers to

Paragraphs 1 through 19 of Count I.

   20. Defendant denies the allegations contained in Paragraph 20.

                                           COUNT IV

   1-17. Defendant hereby incorporates by reference as if fully set forth herein, its answers to

Paragraphs 1 through 17 of Count II.


                                                3
Case 3:18-cv-02199-JPG-RJD Document 9 Filed 12/26/18 Page 4 of 6 Page ID #53



   18. Defendant denies the allegations contained in Paragraph 18.



                        DEFENDANT’S AFFIRMATIVE DEFENSES

       Having answered the allegations in the Complaint and having denied liability, Defendant

further denies any allegations that have not been expressly admitted and asserts the following

affirmative defenses. By asserting the matters set forth below, Defendant does not admit that it

has the burden of proof and/or the burden of persuasion with respect to any of these matters.

                                        FIRST DEFENSE

       Defendant preserves all defenses relating to personal jurisdiction and venue, including

forum non conveniens.

                                       SECOND DEFENSE

       The Complaint and each claim contained therein fails to state a claim upon which relief

can be granted.

                                       THIRD DEFENSE

       Plaintiffs’ claims are barred by the assumption of the risks alleged in the Complaint.

                                       FOURTH DEFENSE

       Plaintiffs may not recover from Defendant because the methods, standards, or techniques

of designing, manufacturing, and labeling of the product at issue complied with and were in

conformity with the generally recognized state of the art laws at the time the product were

designed, manufactured, and labeled.

                                       FIFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by Plaintiffs’ failure to mitigate any

damages allegedly sustained.



                                                4
Case 3:18-cv-02199-JPG-RJD Document 9 Filed 12/26/18 Page 5 of 6 Page ID #54



                                        SIXTH DEFENSE

       Plaintiffs’ injuries and damages, if any, are barred in whole or in part by the actions,

omissions, and/or conduct of third parties over whom Defendant had no control or authority and,

thus, any recovery should be reduced or barred by such parties’ proportionate fault.

                                     SEVENTH DEFENSE

       Plaintiff’s claims are barred and/or reduced by Plaintiff’s contributory or comparative

negligence and Plaintiff’s contributory or comparative fault.

                                       EIGTH DEFENSE

       Should Defendant be held liable to Plaintiffs, which liability and personal jurisdiction are

specifically denied, Defendant would be entitled to a set-off for all sums of money received or

available from or on behalf of any tortfeasor(s) for the same injuries alleged in Plaintiffs’

Complaint.

                                       NINTH DEFENSE

       Personal jurisdiction over Defendant is improper in this action.

                                       TENTH DEFENSE

       If it is determined that any product of Defendant’s was substantially and materially changed

in condition, misused or abused, or was used in any unintentional or unforeseeable manner, the

claims against Defendant must be barred.

                                    DEFENSES RESERVED

       Defendant hereby gives notice that it intends to rely upon any other defenses that may

become available or apparent during the discovery proceedings in this matter, and hereby reserves

its right to amend its Answer and to assert any such defenses.

                                        JURY DEMAND

       Defendant requests a trial by jury on all issues so triable.

                                                  5
Case 3:18-cv-02199-JPG-RJD Document 9 Filed 12/26/18 Page 6 of 6 Page ID #55



       WHEREFORE, Defendant requests that Plaintiffs’ Complaint, and all claims alleged

therein, be dismissed with prejudice, that Defendant be awarded the costs associated herewith, and

that Defendant be granted any other relief to which it may be entitled.


Dated: December 26, 2018                     Respectfully submitted,

                                             HEPLERBROOM LLC

                                             By: /s/ Matthew B. Champlin
                                                Matthew B. Champlin, #6282642
                                                Kathryn L. Modeer, #6317303
                                                130 N. Main Street
                                                P.O. Box 510
                                                Edwardsville, IL 62025
                                                (618) 656-0184
                                                (618) 656-1364 - Facsimile
                                                mbc@heplerbroom.com
                                                km2@heplerbroom.com
                                                Attorneys for Defendant Shindong Industrial
                                                Co. Ltd.,



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of December, 2018, a true and correct copy of the
foregoing document was served upon the following via the Court’s electronic notification
system, via electronic mail, and/or U.S. mail:

Jane Unsell
Erin M. Phillips
Unsell, Schattnik & Phillips P.C.
3 South 6th St.
Wood River, IL 62095
618-258-1800
Erin.phillips7@gmail.com
Attorneys for Plaintiff


                                                /s/ Matthew B. Champlin




                                                 6
